DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/24/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of foreign reference JP2001-298325 has not been filed.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Yamamoto (US 2018/0316355) teaches an oscillation circuit (Figures 1 and 6) comprising:
a first oscillation circuit (10) configured to oscillate a resonator (XTAL) to generate a first oscillation signal (OSQ);
a second oscillation circuit (70) configured to generate a second oscillation signal (OSCR);

a holding circuit (counter 31 is a register; [0095]) configured to hold a measurement result by the frequency measurement circuit in a second period in which the first oscillation circuit is not in operation; and
an oscillation signal generation circuit (20) configured to generate a third oscillation signal (CLKO) based on the second oscillation signal and the measurement result held in the holding circuit in a third period in which the first oscillation circuit starts up.
The best prior art reference of record, Yamamoto, fails to teach:
“the third oscillation signal is supplied to the first oscillation circuit in the third period.”, as set forth in claim 1; and
“outputting the third oscillation signal to the first oscillation circuit.”, as set forth in claim 10.

Regarding claim 2, Yamamoto teaches an oscillation circuit comprising:
a first oscillation circuit (10) configured to oscillate a resonator (XTAL) to generate a first oscillation signal (OSQ);
a second oscillation circuit (70) configured to generate a second oscillation signal (OSCR);
a frequency measurement circuit (30) which includes a counter circuit (31) configured to perform a counting operation based on the first oscillation signal and the 
a holding circuit (counter 31 is a register; [0095]) configured to hold a measurement result by the frequency measurement circuit;
an oscillation signal generation circuit (20) including a frequency divider circuit (24 in figure 11) configured to divide the frequency of the second oscillation signal to generate a third oscillation signal, and a frequency division ratio control circuit configured to control a frequency division ratio of the frequency divider circuit based on the measurement result held in the holding circuit.
The best prior art reference of record, Yamamoto, fails to teach:
“a switch circuit configured to electrically couple or decouple the frequency divider circuit and the first oscillation circuit to each other.”, as set forth in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 18, 2021